JS 44 (Rev. 10/20)                  Case 2:21-cv-00155-CDJ
                                                      CIVILDocument
                                                            COVER 1SHEET
                                                                     Filed 01/12/21 Page 1 of 41
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
                                                                                                                         COMCAST CABLE COMMUNICATIONS MANAGEMENT,
          KIMBERLY EPLEY
                                                                                                                         LLC & COMCAST CORPORATION
    (b)   County of Residence of First Listed Plaintiff                Beaufort                                          County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                         NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                            Attorneys (If Known)
      Katherine C. Oeltjen, Esquire
      Console Mattiacci Law LLC, 1525 Locust Street, 9th
      Floor, Philadelphia, PA 19102
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                    (For Diversity Cases Only)                                          and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                            PTF             DEF                                          PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                              Citizen of This State            1               1       Incorporated or Principal Place         4     4
                                                                                                                                                                         of Business In This State

    2   U.S. Government                      4   Diversity                                                    Citizen of Another State                2           2    Incorporated and Principal Place                   5   5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                                         of Business In Another State

                                                                                                              Citizen or Subject of a                 3           3    Foreign Nation                                     6   6
                                                                                                                Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                                     FORFEITURE/PENALTY                            BANKRUPTCY                           OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                     PERSONAL INJURY                     625 Drug Related Seizure                  422 Appeal 28 USC 158                  375 False Claims Act
    120 Marine                           310 Airplane                       365 Personal Injury -                    of Property 21 USC 881                423 Withdrawal                         376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                   Product Liability                690 Other                                     28 USC 157                             3729(a))
    140 Negotiable Instrument                 Liability                     367 Health Care/                                                                                                      400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                   Pharmaceutical                                                            PROPERTY RIGHTS                         410 Antitrust
        & Enforcement of Judgment             Slander                           Personal Injury                                                            820 Copyrights                         430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                 Product Liability                                                          830 Patent                             450 Commerce
    152 Recovery of Defaulted                 Liability                     368 Asbestos Personal                                                          835 Patent - Abbreviated               460 Deportation
         Student Loans                   340 Marine                             Injury Product                                                                 New Drug Application               470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                     Liability                                                                  840 Trademark                              Corrupt Organizations
    153 Recovery of Overpayment               Liability                    PERSONAL PROPERTY                              LABOR                            880 Defend Trade Secrets               480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                  370 Other Fraud                      710 Fair Labor Standards                      Act of 2016                            (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                  371 Truth in Lending                     Act                                                                          485 Telephone Consumer
    190 Other Contract                       Product Liability              380 Other Personal                   720 Labor/Management                      SOCIAL SECURITY                            Protection Act
    195 Contract Product Liability       360 Other Personal                     Property Damage                      Relations                             861 HIA (1395ff)                       490 Cable/Sat TV
    196 Franchise                            Injury                         385 Property Damage                  740 Railway Labor Act                     862 Black Lung (923)                   850 Securities/Commodities/
                                         362 Personal Injury -                  Product Liability                751 Family and Medical                    863 DIWC/DIWW (405(g))                     Exchange
                                             Medical Malpractice                                                     Leave Act                             864 SSID Title XVI                     890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                     PRISONER PETITIONS                   790 Other Labor Litigation                865 RSI (405(g))                       891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights              Habeas Corpus:                      791 Employee Retirement                                                          893 Environmental Matters
    220 Foreclosure                      441 Voting                          463 Alien Detainee                      Income Security Act                  FEDERAL TAX SUITS                       895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                      510 Motions to Vacate                                                        870 Taxes (U.S. Plaintiff                   Act
    240 Torts to Land                    443 Housing/                            Sentence                                                                      or Defendant)                      896 Arbitration
    245 Tort Product Liability               Accommodations                  530 General                                                                  871 IRS—Third Party                     899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -          535 Death Penalty                       IMMIGRATION                               26 USC 7609                            Act/Review or Appeal of
                                             Employment                      Other:                              462 Naturalization Application                                                       Agency Decision
                                         446 Amer. w/Disabilities -          540 Mandamus & Other                465 Other Immigration                                                            950 Constitutionality of
                                             Other                           550 Civil Rights                        Actions                                                                          State Statutes
                                         448 Education                       555 Prison Condition
                                                                             560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                          3     Remanded from                    4 Reinstated or               5 Transferred from
                                                                                                                                                        6 Multidistrict                                     8 Multidistrict
      Proceeding             State Court                                 Appellate Court                    Reopened                      Another District  Litigation -                                      Litigation -
                                                                                                                                          (specify)         Transfer                                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42. U.S.C. §2000e, et. seq. (“Title VII”); 42 U.S.C. §12101, et seq (“ADA)”; 2601, et seq. (“FMLA”); 43 P.S. §951, et seq. (“PHRA”); Phila. Code §9-1101, et seq. (“PFPO”)
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff brings this action against her former employer for discriminatory and retaliatory conduct.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                                DEMAND $                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                       excess of $75,000                                 JURY DEMAND:                      ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                              JUDGE                                                                            DOCKET NUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
January 12, 2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                           APPLYING IFP                                         JUDGE                                   MAG. JUDGE
                             Case 2:21-cv-00155-CDJ
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    01/12/21 Page 2 of 41
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                            Bluffton, SC 29910
Address of Plaintiff: ______________________________________________________________________________________________
                                           1701 JFK Boulevard, Philadelphia, PA 19103
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      1/12/2021
DATE: __________________________________                           V.DWKHULQH&2HOWMHQ
                                                             __________________________________________                                    318037
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

     Katherine C. Oeltjen, Esquire counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      1/12/20201
DATE: __________________________________
                                                                   V.DWKHULQH&2HOWMHQ
                                                             __________________________________________                                    318037
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                      Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 3 of 41
                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                              CASE MANAGEMENT TRACK DESIGNATION FORM
            KIMBERLY EPLEY             :                                              CIVIL ACTION
                          Plaintiff    :
                       v.              :
COMCAST CABLE COMMUNICATIONS MANAGEMENT,
                                       : LLC, et al.
                           Defendants. :                                              NO.

                                            DEFENDANT
         In accordance with the Civil Justice     Expense and Delay Reduction Plan of this court, counsel for
         plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
         filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
         side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
         designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
         the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
         to which that defendant believes the case should be assigned.

         SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
         (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                            ( )

         (b) Social Security – Cases requesting review of a decision of the Secretary of Health
             and Human Services denying plaintiff Social Security Benefits.                                  ( )

         (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

         (d) Asbestos – Cases involving claims for personal injury or property damage from
             exposure to asbestos.                                                                           ( )

         (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
             commonly referred to as complex and that need special or intense management by
             the court. (See reverse side of this form for a detailed explanation of special
             management cases.)                                                                              ( )

         (f) Standard Management – Cases that do not fall into any one of the other tracks.                  ( X)


           January 12, 2021               / /s/ Katherine C. Oeltjen          Katherine C. Oeltjen
         Date                               Attorney-at-law                     Attorney for Plaintiff
          215-545-7676                   215-565-2852                           oeltjen@consolelaw.com

         Telephone                           FAX Number                          E-Mail Address


         (Civ. 660) 10/02
            Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 4 of 41




                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA


KIMBERLY EPLEY,
Bluffton, South Carolina 29910                         CIVIL ACTION NO.:

                Plaintiff,
       v.

COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,                                      JURY TRIAL DEMANDED
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103

and

COMCAST CORPORATION
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103

                        Defendants.


                                       COMPLAINT
  I.   INTRODUCTION
       Plaintiff, Kimberly Epley (“Plaintiff”), a high-performing and experienced sales

professional within the cable industry, brings claims against her former employers, Comcast

Cable Communications management, LLC and Comcast Corporation (collectively “Defendants”)

for discriminatory and retaliatory conduct, including in connection with her termination and

Defendant’s subsequent failure to hire her for positions for which she was qualified. Plaintiff

brings claims pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42. U.S.C.

§2000e, et. seq. (“Title VII”), the Americans with Disabilities Act, as amended, 42 U.S.C.

§12101, et seq., the Family Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”), the

Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”) and the

                                              1
          Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 5 of 41




Philadelphia Fair Practices Ordinance, Phila. Code §9-1101, et seq. (“PFPO”) and seeks all

appropriate relief.

  II.   PARTIES

         1.    Plaintiff is an individual and citizen of South Carolina. She resides in Bluffton,

South Carolina, 29910.

         2.    Plaintiff is female.

         3.    Defendant Comcast Cable Communications Management LLC (“Defendant

Cable”) is organized under the laws of the Commonwealth of Pennsylvania and maintains a

principal place of business at One Comcast Center, Philadelphia, Pennsylvania.

         4.    Defendant Comcast Corporation (“Defendant Comcast”) is a Pennsylvania

corporation. Defendant Cable is a wholly owned subsidiary of Defendant Comcast.

         5.    Defendants maintain their principal place of business at One Comcast Center,

1701 JFK Boulevard, Philadelphia, Pennsylvania.

         6.    Defendants are engaged in an industry affecting interstate commerce and

regularly do business in the Commonwealth of Pennsylvania, including without limitation, within

and throughout the City of Philadelphia.

         7.    At all times material hereto, Plaintiff worked for Defendants out of their offices at

One Comcast Center, 1701 JFK Boulevard, Philadelphia, Pennsylvania. Plaintiff also traveled on

Defendants’ behalf.

         8.    At all times material hereto, Defendants employed more than fifteen (15)

employees.




                                                 2
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 6 of 41




         9.     At all times material hereto, Defendants acted by and through their authorized

agents, servants, workmen, and/or employees acting within the course and scope of their

employment with Defendants and in furtherance of Defendants’ business.

         10.    At all times material hereto, Defendants acted as employers within the meaning of

the statutes which form the basis of this matter.

         11.    At all times material hereto, Plaintiff was an employee of Defendants within the

meaning of the statutes that form the basis of this matter.

 III.   JURISDICTION AND VENUE

         12.    The causes of action which form the basis of this matter arise under Title VII, the

ADA, the FMLA, the PHRA, and the PFPO.

         13.    The District Court has jurisdiction over Count I (Title VII), Count II (ADA) and

Count III (FMLA) pursuant to 28 U.S.C. §1331.

         14.    The District Court has jurisdiction over all Counts pursuant to 28 U.S.C. §1332

since the amount in controversy exceeds the sum or value of seventy-five thousand dollars

($75,000), exclusive of interests and costs, and as there is complete diversity of citizenship as

Plaintiff is a citizen of South Carolina and Defendants are not citizens of South Carolina.

         15.    Venue is proper in this District Court under 28 U.S.C. §1391(b) and 42 U.S.C.

§2000e-5(f).

         16.    On or about April 5, 2019, Plaintiff filed a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”) complaining of the acts of discrimination and

retaliation alleged herein. The Complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”).           Attached hereto, incorporated herein, and marked as




                                                    3
              Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 7 of 41




Exhibit “1” is a true and correct copy of the PHRC Complaint (with personal identifying

information redacted).

         17.      On or about July 18, 2019, Plaintiff filed a Second/Amended Complaint with the

PHRC complaining of the acts of discrimination and retaliation alleged here. The Complaint was

cross-filed with the EEOC. Attached hereto, incorporated here, and marked as Exhibit “2” is a

true and correct copy of the Second/Amended PHRC Complaint (with personal identifying

information redacted).

         18.      On or about October 15, 2020, the EEOC issued the Plaintiff a Notice of Right to

Sue for her Complaint and Second/Amended Complaint. Attached hereto and marked as Exhibit

“3” is a true and correct copy of the Notice (with personal identifying information redacted).

         19.      Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.     FACTUAL ALLEGATIONS

         20.      Plaintiff was hired by Defendants on or about December 21, 2015 as Vice

President, Strategic Client Groups, Enterprise Business (“VP”). As VP, Plaintiff was responsible

for creating and managing a sales channel/organization that would target a new business segment

for Defendants, Fortune 100 and Large Distributed Enterprises.

         21.      At all times material hereto, Plaintiff was a high-performing, successful employee

of Defendants, routinely meeting or exceeding objective targets, including sales quotas and

objectives.

         22.      Beginning on or about February 4, 2016, Plaintiff reported to Glenn Katz

(“Katz”) (male). Katz, in turn, reported to William Stemper (“Stemper”) (male), President.




                                                  4
            Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 8 of 41




Stemper reported to Dave Watson (“Watson”) (male), President and Chief Executive Officer,

Defendant Cable.

           23.   Plaintiff was the only female VP reporting to Katz.

           24.   Two male VPs also reported to Katz: Amit Verma (“Verma”) (male), Vice

President, Solution Architecture Engineering and Technology; and, Purazar Gowadia

(“Gowadia”) (male), Vice President, National Client Group, Enterprise Business.

           25.   Plaintiff was qualified to perform Gowadia’s position.

           26.   Plaintiff was the only female VP, out of twelve (12) total VP employees, running

a Headquarters (“HQ”) based, sales channel organization reporting directly or indirectly to

Stemper.

           27.   Katz demonstrated bias against Plaintiff as a female employee during the time she

reported to him, including without limitation, in connection with the following:

             a. Katz, who had previously supported male employees for leadership development

                 programs, did not support Plaintiff’s application or request to be nominated for

                 the Betsey Magness Leadership Institute, a premier development program for

                 women in leadership in the cable industry. Katz told Plaintiff he had discussed her

                 request for nomination with Andrew Topping (“Topping”) (male), Senior Vice

                 President, Human Resources and others and that he would support her, but never

                 actually did so.

             b. Katz treated Plaintiff differently than male employees, speaking over her,

                 interrupting her, ignoring her and routinely trying to take credit for her work in

                 order to make her look “worse” and him look “better.”




                                                  5
              Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 9 of 41




          28.     In or about early May, 2018, Plaintiff told Katz that she required an FMLA

medical leave of absence to undergo surgery for a female related disability/medical condition.

          29.     Shortly thereafter, Plaintiff was out of work to undergo a biopsy.

          30.     Following the results of her biopsy, in or about late June, 2018, Plaintiff reminded

Katz that she was slated to have female-related surgical procedures and would be out of work on

an FMLA medical leave of absence as a result.

          31.     Between July 2, 2018 and July 23, 2018, Plaintiff took an FMLA medical leave

following surgery to remove her uterus and ovaries.

          32.     Plaintiff was initially scheduled to be out of work for a shorter period of time, but

unexpected complications necessitated a longer recovery period.

          33.     At all times material hereto, Plaintiff kept Katz informed of her needs related to

medical leave. Katz understood the nature of her surgery and disability.

          34.     When Plaintiff returned to work, on or about July 23, 2018 she required

accommodations for her disability and provided Defendants with a physician letter regarding

same.

          35.     Defendants granted the following accommodation requests for the first three (3)

weeks following her return: limited travel; no carrying luggage; and the ability to work from

home as needed.

          36.     Defendants understood that Plaintiff was disabled and regarded her as having a

disability.

          37.     Katz did not conduct a mid-year performance review with Plaintiff upon her

return for treatment of her disability/ FMLA leave despite it being the time of year when




                                                    6
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 10 of 41




Defendants’ managers within Plaintiff’s group routinely conducted mid-year performance

evaluations.

          38.   Katz did not provide any explanation for failing to evaluate Plaintiff’s

performance.

          39.   Defendants treated Plaintiff differently and worse, than they treated male and/or

non-disabled employees and/or employees who had not sought accommodations or required a

medical leave of absence. By way of example only, in addition to continuing to interrupt her,

ignore her, speak over her and trying to take credit for her work, Katz and Defendants excluded

her from trainings, leadership opportunities, meetings, dinners and events. Non-disabled, male

employees who had not sought reasonable accommodations or who had not required medical

leave were routinely included in trainings, leadership opportunities, meetings, dinners and events

and many benefitted from the career advancement and related accolades related to their

attendance at such functions.

          40.   Despite Plaintiff’s excellent performance and closure of high-value deals for

Defendants, her successes were met with little fanfare by Defendants while lesser performance

from her male, non-disabled comparators was lauded in a public and often effusive manner.

          41.   Plaintiff was, at all material times, the only disabled employee reporting to Katz

who required FMLA leave and/or who made requests for reasonable accommodations because of

a disability.

          42.   On or about December 11, 2018, in a meeting with Katz, Defendants

disproportionately increased Plaintiff’s quota for 2019. Katz did not increase the quota for the

male VP who had a quota and reported to Katz.




                                                7
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 11 of 41




           43.   On or about December 17, 2018, in a meeting with Katz, Plaintiff was told that

Defendants would be giving her a lower performance rating than she had received historically and

lower than her actual performance warranted.

           44.   In the meeting, Katz minimized Plaintiff’s contributions to Defendants. Katz

criticized Plaintiff for “missing” certain work while she was out on FMLA leave.

           45.   Katz falsely stated that Plaintiff failed to meet her 2018 target numbers.

           46.   On February 28, 2019, in a meeting with Katz and Topping, Defendants

terminated Plaintiff’s employment, effective March 15, 2019. The stated reasons for her

termination were that Plaintiff was not in “alignment” with Defendants and she did not have the

“skill set” that Defendants were looking for. Defendants further stated that they wanted Plaintiff’s

replacement to be “more aggressive.” Defendants told Plaintiff that they had been discussing

since mid-year “this relationship.”      Plaintiff understood “this relationship” to refer to her

employment relationship with Defendants.

           47.   During the same meeting, Defendants told Plaintiff to apply internally for other

positions up to the effective date of her termination.

           48.   At no time prior to February 28, 2019, was Plaintiff placed on any performance

management plan or otherwise told that her job was, in any way, in jeopardy or that her

performance was materially deficient.

           49.   Defendants failed to follow their own policies in terminating Plaintiff without

warning.

           50.   Plaintiff met or exceeded her target numbers for 2016, 2017 and 2018.

Conversely, Gowadia missed his 2018 targets and remained employed.




                                                   8
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 12 of 41




           51.   Defendants have a history of pushing out and/or terminating high-level female

employees.

           52.   Defendants have an underrepresentation of women in VP or above level positions

within Comcast Business/Stemper’s organization.

           53.   The reason(s) given by Defendants for Plaintiff’s termination are false and pre-

textual.

           54.   Before her termination became effective, on or about March 12, 2019, Plaintiff

applied internally for an open position, Vice President, Product Management.

           55.   Plaintiff was qualified for the position.

           56.   Plaintiff was not interviewed or hired for the position.

           57.   Defendants did not provide any reason for not hiring Plaintiff for the position.

           58.   Plaintiff asked Topping for an extension in the effective date of her termination

date so that she could continue to look for another job internally. Topping denied the request.

           59.   Plaintiff filed a PHRC Complaint against Defendants on or about April 5, 2019.

           60.   A copy of the PHRC Complaint was sent to Defendants on or about that same

day.

           61.   On or about April 20, 2019, Plaintiff applied for a posted position, Vice President,

Enterprise Solutions Sales at Defendants.

           62.   Plaintiff was qualified for the position.

           63.   On or about April 22, 2019, Plaintiff emailed Katz, Stemper, and Topping to

advise them she had applied for the Enterprise Solutions Sales position, that she was qualified for

the position, and that she wanted to be considered.

           64.   Plaintiff did not receive any response to her email.



                                                   9
          Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 13 of 41




         65.    Plaintiff applied for additional positions with Defendants for which she was

qualified, including without limitation:

            a. General Manager: Arthur W. Perdue Stadium (applied on or about April 26,

                2019);

            b. Vice President, Customer Experience Strategy and Operations (applied on or

                about May 2, 2019);

            c. Senior Director, Partnerships, Community Impact (Applied on or about May 3,

                2019); and

            d. Vice President Sales and Operations (Applied on or about May 3, 2019).

         66.    Defendants did not interview Plaintiff for any of the above positions.

         67.    Defendants did not hire Plaintiff for any of the above positions.

         68.    For each position, Defendants either failed to provide any reason for not

interviewing or hiring Plaintiff (General Manager Arthur W. Perdue Stadium and Vice President

Customer Experience Strategy and Operations) or stated that “based on the needs for this

particular role…” the Defendants had decided to proceed with candidates “whose qualifications

and background are a better fit.”

         69.    Defendants stated reason(s) for refusing to hire Plaintiff for the positions

identified above are false and pre-textual.

         70.    Following her termination, Plaintiff’s VP job was performed by male and/or non-

disabled and/or non-complaining employees.

         71.    Plaintiff’s sex was a motivating and/or determinative factor in Defendants’

discriminatory and retaliatory treatment of Plaintiff, including without limitation, in connection

with her termination and Defendants’ failure to hire her.



                                                 10
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 14 of 41




          72.     Plaintiff’s complaining of sex discrimination was a motivating and/or

determinative factor in Defendants’ discriminatory and retaliatory treatment of Plaintiff, including

without limitation in connection with Defendants’ failure to hire her.

          73.     Plaintiff’s disability, including her record of disability and Defendants’ regarding

her as having a disability, and Plaintiff’s need for reasonable accommodations, was a motivating

and/or determinative factor in connection with Defendants’ discriminatory and retaliatory

treatment of Plaintiff, including, without limitation, in connection with terminating Plaintiff and

failing to hire her.

          74.     Plaintiff’s requests for leave, reasonable accommodations, and her complaint(s) of

disability discrimination were a motivating and/or determinative factor(s) in Defendants’

discriminatory and retaliatory treatment of Plaintiff including in connection with her termination

and Defendants’ failure to hire her.

          75.     At all times material hereto, Plaintiff was able to perform the essential functions

of her job with or without a reasonable accommodation.

          76.     The Defendants failed to prevent or address the discriminatory and retaliatory

conduct referred to herein and further failed to take corrective and remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

          77.     The retaliatory actions taken against Plaintiff after she complained of

discriminatory conduct would have discouraged a reasonable employee from complaining about

discrimination.

          78.     Defendants retaliated against Plaintiff for taking FMLA leave and interfered with

her rights to FMLA leave as necessitated by her disability.




                                                   11
          Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 15 of 41




          79.    As a direct and proximate result of the discriminatory and retaliatory conduct of

Defendants, Plaintiff has in the past incurred and may in the future incur a loss of earnings and/or

earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-

esteem, mental anguish, and loss of life’s pleasures.

          80.    Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

this Court grants the relief requested herein.

          81.    Defendants acted with malice and/or reckless indifference to Plaintiff’s protected

rights.

          82.    The conduct of Defendant, as set forth above, was outrageous and warrants the

imposition of punitive damages against Defendants.

                                      COUNT I – TITLE VII

          83.    Plaintiff incorporates by reference paragraphs 1 through 82 above, as if set forth

herein in their entirety.

          84.    By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated Title VII.

          85.    Said violations were done with malice and/or reckless indifference to Plaintiff’s

protected rights and warrant the imposition of punitive damages.

          86.    As a direct and proximate result of Defendants’ violation of Title VII, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          87.    Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.


                                                 12
          Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 16 of 41




                                         COUNT II – ADA

          88.    Plaintiff incorporates herein by reference paragraphs 1 to 87 above, as if set forth

herein in their entirety.

          89.    By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the ADA.

          90.    Defendants acted intentionally, and with malice and/or reckless indifference to

Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

          91.    As a direct and proximate result of Defendants’ violation of the ADA, Plaintiff

has suffered the injuries, damages, and losses set forth herein.

          92.     Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.

                                        COUNT III—FMLA

          93.    Plaintiff incorporates by reference paragraphs 1 through 92 above, as if set forth

herein in their entirety.

          94.    By committing the foregoing acts against Plaintiff, Defendants have violated the

FMLA.

          95.    Defendants’ conduct was retaliatory and/or interfered with her rights to

additional/future leave.

          96.    Said violations were not in good faith, and Defendants did not have reasonable

grounds to believe that the foregoing acts were not in violation of the FMLA.

          97.    The imposition of liquidated damages is warranted.

          98.    As a direct and proximate result of Defendants’ violations of the FMLA, Plaintiff

has suffered damages and losses set forth herein and has incurred attorneys’ fees and costs.

                                                  13
          Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 17 of 41




                                         COUNT IV – PHRA

          99.    Plaintiff incorporates by reference paragraphs 1 through 98 above, as if set forth

herein in their entirety.

          100. By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the PHRA.

          101. Said violations were intentional and willful.

          102. As a direct and proximate result of Defendants’ violation of the PHRA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          103. Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.

                                       COUNT V – PFPO

          104. Plaintiff incorporates by reference paragraphs 1 through 103 above, as if set forth

herein in their entirety.

          105. By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the PFPO.

          106. Said violations were done with malice and/or reckless indifference to Plaintiff’s

protected rights and warrant the imposition of punitive damages.

          107. As a direct and proximate result of Defendants’ violation of the PFPO, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          108. Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.

                                                 14
             Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 18 of 41




         109. No previous application has been made for the relief requested herein.

                                              RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ improper conduct, and specifically prays that the Court grant the following relief to

Plaintiff by:

        a.       Declaring the acts and practices complained of herein to be in violation of Title

        VII;

        b.       Declaring the acts and practices complained of herein to be in violation of the

        ADA;

        c.       Declaring the acts and practices complained of herein to be in violation of the

        FMLA;

        d.       Declaring the acts and practices complained of herein to be in violation of the

        PHRA;

        e.       Declaring the acts and practices complained of herein to be in violation of the

        PFPO;

        f.       Enjoining and permanently restraining the violations alleged herein;

        g.       Entering judgment against the Defendants and in favor of the Plaintiff in an

        amount to be determined;

        h.       Awarding compensatory damages to make the Plaintiff whole for all lost earnings,

        earning capacity, and benefits, which Plaintiff has suffered as a result of Defendants’

        improper conduct;




                                                 15
           Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 19 of 41




      i.       Awarding compensatory damages to Plaintiff for past pain and suffering,

      emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff

      has suffered as a result of Defendants’ improper conduct;

      j.       Awarding punitive damages to Plaintiff;

      k.       Awarding liquidated damages to Plaintiff;

      l.       Awarding Plaintiff other such damages as are appropriate under Title VII, the

      ADA, the FMLA, the PHRA, and the PFPO;

      m.       Awarding Plaintiff the costs of suit, expert fees and other disbursements, and

      reasonable attorneys’ fees; and

      n.       Granting such other and further relief as this Court may deem just, proper, or

      equitable including other equitable and injunctive relief providing restitution for past

      violations and preventing future violations.




                                           CONSOLE MATTIACI LAW LLC

Dated: January 12, 2021                     By:      /s/ Katherine C. Oeltjen
                                                     Stephen G. Console, Esquire (36656)
                                                     Katherine C. Oeltjen, Esquire (318037)
                                                     1525 Locust Street, 9th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 545-7676
                                                     (215) 565-2852 (fax)
                                                     Attorneys for Plaintiff Kimberly Epley




                                              16
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 20 of 41




   EXHIBIT 1
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 21 of 41




          REDACTED
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 22 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 23 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 24 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 25 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 26 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 27 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 28 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 29 of 41




                            REDACTED
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 30 of 41




   EXHIBIT 2
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 31 of 41




          REDACTED
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 32 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 33 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 34 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 35 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 36 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 37 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 38 of 41
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 39 of 41




                            REDACTED
Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 40 of 41




   EXHIBIT 3
                       Case 2:21-cv-00155-CDJ Document 1 Filed 01/12/21 Page 41 of 41
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Kimberly Epley                                                                From:    Philadelphia District Office
       REDACTED                                                                                801 Market Street
                                                                                               Suite 1000
                                                                                               Philadelphia, PA 19107



                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60574                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            10/15/2020
 Enclosures(s)                                                         Jamie R. Williamson                                    (Date Mailed)
                                                                         District Director

 cc:           COMCAST CORPORATION AND COMCAST CABLE
               COMMUNICATIONS MGMT, LLC

               Katherine C. Oeltjen, Esq.                                             Paul C. Evans, Esq.
               Console Mattiacci Law                                                  Baker & McKenzie, LLP
               1525 Locust Street, 9th Floor                                          452 Fifth Avenue
               Philadelphia, PA 19102                                                 New York, NY 10018
               oeltjen@consolelaw.com                                                 paul.evans@bakermckenzie.com
